UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2339


RALPH O’QUINN,

                                              Plaintiff - Appellee,

           versus


TRUSTEES OF THE UNITED MINE WORKERS HEALTH &
RETIREMENT FUNDS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   Glen M. Williams, Senior
District Judge. (CA-05-16-1)


Argued:   October 24, 2006              Decided:     November 28, 2006


Before WILKINS, Chief Judge, GREGORY, Circuit Judge, and James R.
SPENCER, Chief United States District Judge for the Eastern
District of Virginia, sitting by designation.


Reversed and remanded with instructions by unpublished per curiam
opinion.


ARGUED: Michele Marie Schoeppe, UNITED MINE WORKERS OF AMERICA,
Office of the General Counsel, Washington, D.C., for Appellant.
John Michel Lamie, BROWNING, LAMIE & GIFFORD, P.C., Abingdon,
Virginia, for Appellee. ON BRIEF: Glenda Sullivan Finch, Deputy
General Counsel, Kathleen Marie Dowd, Senior Assistant General
Counsel, UNITED MINE WORKERS OF AMERICA, Health & Retirement Funds,
Office of the General Counsel, Washington, D.C., for Appellant.
Mary C. Hendricks, BROWNING, LAMIE & GIFFORD, P.C., Abingdon,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     The Trustees of the United Mine Workers Health & Retirement

Funds (Trustees) appeal a district court order summarily reversing

their denial of Ralph O’Quinn’s claim for disability benefits under

the United Mine Workers of America 1974 Pension Plan (Plan).

Because the Trustees did not abuse their discretion in denying

O’Quinn’s claim, we reverse and remand with instructions to enter

summary judgment in favor of the Trustees.


                                        I.

     O’Quinn,     a    former   miner        for   Clinchfield   Coal   Company

(Clinchfield), injured his back in January 2001 while attempting to

exit a mantrip and move through a mantrap door.1            An administrative

law judge later found that O’Quinn was disabled due to his injury,

and O’Quinn was awarded social security disability benefits.

     O’Quinn separately applied for disability pension benefits

under the Plan.       The Trustees denied O’Quinn’s application on the

ground that his disability was not caused by a “mine accident” as

required by the Plan.       J.A. 201.          O’Quinn sought administrative

review of this decision and submitted additional evidence in

support of his claim.       After a hearing, the Trustees upheld the



      1
       The district court explained that “[a] mantrip is a vehicle
 used to transport miners and supplies, and a mantrap is a metal
 door often found in block walls constructed in the mines for
 ventilation or other purposes.” O’Quinn v. Trs., UMWA Health &
 Ret. Fund, 395 F. Supp. 2d 387, 389 n.2 (W.D. Va. 2005).

                                        3
denial of disability benefits.     Relying on a rule interpreting the

Plan, the Trustees concluded that O’Quinn’s disability did not

result from a “mine accident” because it “was not caused by the

exertion or impact of some external physical force or object

against [O’Quinn’s] body or by the exertion or impact of [his] body

against some external physical object.”         Id. at 19.

     O’Quinn later brought this action alleging that the Trustees

improperly denied his claim for disability benefits.         Both O’Quinn

and the Trustees moved for summary judgment.          The district court

held that the Trustees had abused their discretion in denying

O’Quinn’s claim.      The court determined that O’Quinn’s disability

was caused by a “mine accident,” concluding that “there was force

and impact exerted on O’Quinn’s body”:

     O’Quinn[] was not just simply bending over into a
     crouched position. [He] bent over, squatted, fell to his
     knees and turned all in the same motion and was in the
     process of pulling himself through the mantrap door when
     he was injured.    Falling to one’s knees and pulling
     oneself through a door is an exertion of the body against
     some external physical object as required by Q & A 252,
     and, thus, any disabling injury suffered thereof, is the
     result of a mine accident.

O’Quinn v. Trs., UMWA Health & Ret. Fund, 395 F. Supp. 2d 387, 391

(W.D. Va. 2005). Accordingly, the district court granted O’Quinn’s

summary judgment motion and denied the Trustees’ motion.


                                   II.

     The   Trustees    contend   that    the   district   court   erred   in

reversing their denial of disability benefits to O’Quinn.                 We

                                    4
review the district court decision de novo.       See Donovan v. Eaton

Corp., Long Term Disability Plan, 462 F.3d 321, 326 (4th Cir.

2006).      When, as here, an ERISA disability pension plan commits

eligibility decisions to the discretion of the plan administrator,

we review those decisions for abuse of discretion.        See McCoy v.

Holland, 364 F.3d 166, 169-70 (4th Cir. 2004).       In so doing, “we

will not disturb such a decision if it is reasonable.”        Booth v.

Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335,

342 (4th Cir. 2000).    While we may consider a variety of factors in

assessing whether a plan administrator’s decision is reasonable,

see id. at 342-43, the only factor seriously in question here is

whether the evidence considered by the Trustees supports their

decision, see McCoy, 364 F.3d at 170.            Thus, “the Trustees’

decision is reasonable if it is supported by substantial evidence.”

Id.

      Under the Plan, a miner is eligible for a disability pension

if, inter alia, he “becomes totally disabled as a result of a mine

accident.”      J.A. 236.   Although the Plan does not define “mine

accident,” an interpretive rule adopted by the Trustees, “Q & A

252,” imposes three requirements for determining that a miner is

“disabled as [a] result of a mine accident”:

      (1)    Unexpectedness:    The disability    must   have been
             unlooked for and unforeseen;

      (2)    Definiteness: The disability must be traceable to
             a definite time, place and occasion which occurred


                                   5
            within   the    course       of   the   mine   worker’s
            employment....;

     (3)    Force or impact:    The disability must have been
            caused by the exertion or impact of some external
            physical force or object against the body or by the
            exertion or impact of the body against some
            external physical object; i.e., not simply as a
            result of the mine worker’s own physical condition.

Id. at 277 (internal quotation marks omitted; final emphasis

added).2    Here, the Trustees contest only the third requirement,


      2
       Q & A 252 further lists several examples of circumstances in
 which a miner can be considered “disabled as [a] result of a mine
 accident” under this three-part test:

      (a)    a miner strikes himself with his own tool;

      (b)    a miner slips and falls;

      (c)    a miner falls or strikes a stationary object while
             jumping out of the way of roof fall;

      (d)    a miner falls down a mine shaft;

      (e)    a miner inhales a poisonous gas;

      (f)    a miner jumps across a beltline and lands in such
             a way that he suffers a disabling injury;

      (g)    a miner falls off a truck;

      (h)    a miner jumps out of the way of an oncoming piece
             of mine equipment and falls against a hard
             surface;

      (I)    a miner bumps his head on a solid object;

      (j)    a miner injures his back lifting a heavy object in
             the normal course of his job;

      (k)    a miner suffers a heart attack while pushing a
             heavy object in the normal course of his job.

 Id. at 277-78 (internal quotation marks omitted).

                                     6
maintaining that O’Quinn’s injury was not caused by a “[f]orce or

impact” within the meaning of Q & A 252.   The Trustees contend that

substantial evidence supports their determination that the injury

involved neither an external force or impact against O’Quinn’s body

nor an exertion or impact of his body against an external object.

We agree.

     Clinchfield’s accident report on O’Quinn’s injury mentions no

external force or impact involving O’Quinn’s body.      That report

states that O’Quinn “got out of [a] mantrip, bent forward and

turned to go through [a] man door and felt something pull in his

back.”   Id. at 21.   Nor do O’Quinn’s medical records describe an

external force or impact in connection with the injury.          For

example, a record based on an examination of O’Quinn the day after

the incident describes the injury as follows:        “[O’Quinn] was

getting out of a mantrip to check a gas meter.      He was trying to

squat and turn at the same time on the left side.   At that time, he

heard a snapping noise in his low back area.”    Id. at 147.   Other

medical records similarly describe the injury without mentioning an

external force or impact.   See id. at 83 (stating that O’Quinn “got

out of a mantrip backwards,” “[b]ent over, squatted, and turned all

at the same time to go through a mandoor,” and “felt something move

in his back”); id. at 142 (“[O’Quinn] states that as he was going

into the mines ..., having parked his man-trip, [he] turned to get

out of the man-trip, and ... felt ‘something move in [his] lower


                                  7
back.’”); id. at 158 (“[O’Quinn] had ridden a mantrip into a

section, and on getting out of it ... he backed out, turned and

squatted at the same time to get low enough to go through a man

door.   When he turned and squatted, he felt something ‘move’ in his

lower back, and felt a funny sensation in the left side of his

body.”).

     There is some evidence suggesting that an external force or

impact occurred in connection with O’Quinn’s injury.        O’Quinn

testified at the administrative hearing that “when he stepped

backwards off the man trip, he fell to his knees to crawl through

the man door, all in the same motion, and felt something move in

his back.”    Id. at 18 (emphasis added).      The hearing officer

declined to credit O’Quinn’s testimony, however, noting that none

of the records documenting O’Quinn’s injury described a fall or

other external force or impact.

     We conclude that substantial evidence supports the Trustees’

determination that O’Quinn’s injury did not involve an external

force or impact and therefore that his disability was not caused by

a “mine accident.”    Although the district court determined that

O’Quinn fell to his knees at the time of his injury, most of the

record evidence tends to show that O’Quinn’s injury occurred when

he turned and squatted to go through the mandoor.      Cf. Vance v.

Holland, 22 F. Supp. 2d 529, 534 (W.D. Va. 1998) (“Lower back pain

associated with rising up or straightening up from a crouched


                                  8
position does not constitute a mine accident in the absence of an

external physical force or impact.”), aff’d, 175 F.3d 1018 (4th

Cir. 1999) (per curiam) (unpublished table decision); Allen v.

Holland, 36 F. Supp. 2d 325, 329 (S.D. W. Va. 1997) (holding that

claimant’s allegation that he suffered low back pain “while bent

over   or   while   standing”   did   not    satisfy   definition   of   “mine

accident” because claimant “faile[d] to show evidence of force or

impact as required by Q & A 252”).           And, while the district court

found that O’Quinn was pulling himself through the mantrap door

when he was injured, nothing in the record supports that finding.3


                                      III.

       For the reasons set forth above, we reverse the grant of

summary judgment to O’Quinn and remand with instructions to enter

summary judgment in favor of the Trustees.


                                REVERSED AND REMANDED WITH INSTRUCTIONS




       3
       O’Quinn argues that even if the Trustees reasonably
 determined that he was not involved in a “mine accident” as
 interpreted by Q & A 252, that interpretive rule is contrary to
 the language and purpose of the Plan. We find no merit to this
 argument.

                                       9